DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments filed on 10/14/2020 regarding claims 1, 6, 8, 9, 11, 16, 18 and 19 in the remarks are fully considered but not persuasive.


(i)	Applicant argues that the load balancers (as disclosed in Jain et al) are NOT distributed forward elements implemented by software forward element let alone another software forward element (please see page 12 under arguments and remarks).
(i)	(Response) Examiner agrees with applicant that the load balancers (please see figure 6 of Jain for example) are separate from the SFE; however, load balancer(s) functions as DFE in the sense that they intercept all outgoing traffic received from the virtual machine (please see paragraph [0039] as relied in the previous Office Action). The load balancers then communicate with LB rule storage as a way of replacing the virtual address. After replacing the virtual address of the outgoing message, the load balancer supplies the data message to the SFE, (please see paragraph [0040]). Since the load balancer performs additional processing of the intercepted message before supplying to the SFE, it is evident that they are distributed forwarding elements. However, even though the load balancers appear separate from the SFE, they are dependent in 

(ii)	Applicant also argues that the firewall engine as disclosed in the previously applied prior art Raman et al cannot be construed as said DFE for the same reason(s) as mentioned above (please see section (i) above) for Jain (please see page 12). 
(ii)	(Response)	For similar reason(s) as mentioned above, said firewall engine receives said outgoing message(s) from the virtual machine(s) and performs further processing on the packet, such as firewall check, etc (please see paragraph [0052] and figure 20 for example). Based on the result, the firewall engine forwards the message back to the VM to decide whether to allow or deny transmission of the packet. Thus from the cited paragraph(s) and also figure 20 it can be seen that the firewall engine works in hand with said virtual machine and also software switch.  
Response to Amendments
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.







(s) 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain (US PG Pub. No. 2016/0094451) in view of Raman (US PG Pub. No. 2015/0281180).
As per claim 1:
Jain teaches a method of performing services for data messages associated with a machine executing on a host computer (see paragraph [0003], discloses a method for load balancing messages sent by a source computing node (SCN) to one or more different groups of destination computing nodes (DCNs). The SCN is a virtual machine (VM) executing on a host, please see paragraph [0005] for example), the method comprising:
on the host computer (see paragraph [0005], discloses a host comprising said VM):
configuring a first distributed forwarding element (DFE) to forward data messages sent by the machine based on network addresses specified by the machine (see paragraph [0006], discloses inserting load balancers along the egress path between the VMs and the software forwarding element (SFE). The load balancers intercept message data intended for the SFE and performs further processing by mapping the virtual address of the data message with a DCN VM’s physical address that is stored in its rule storage 440, see paragraph [0039]. Note: Examiner is construing said load balancer as the first DFE);
each DFE implemented by at least one software forwarding element executing (SFE) on the host computer (see paragraphs [0040], [0051]-[0053], the SFE is a software forwarding element for forwarding the received message to the addressed DCN. Similarly, “the load balancer is another software module that executes on the same host”, please see paragraph [0005]) and at least one other SFE executing on at least one other host computer (see paragraph [0045], each of the hosts comprise of common software forwarding elements).
second distributed forwarding ending (DFE)) for forwarding incoming/outgoing to/from the respective virtual machines (VMs) 605 (please see paragraphs [0039], [0040] for example) but does not clearly teach 
and configuring a second DFE to forward data messages sent by the machine to a set of one or more service nodes before the data messages are forwarded by the first DFE based on the network addresses specified by the machine.
Raman teaches and configuring a second DFE to forward data messages sent by the machine to a set of one or more service nodes before the data messages are forwarded by the first DFE based on the network addresses specified by the machine (see paragraphs [0045], [0052]-[0055], before ports 160 forward the packets received from guest VM 105 to the intended destination, the respective ports 160 calls out a firewall engine 115. From there, the packet attributes, i.e. IP address information are sent to the firewall engine 115 (construed as said second DFE). The firewall engine 115, in turn, forwards the packet attributes to the service VM 135 (i.e. construed as said one or more service nodes) for checking whether to allow/deny the packet. The VM 135 then returns the results to the respective ports 160 before allowing the packets to pass through please see paragraph [0056]).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the use of both the firewall engine and the service virtual machine (as disclosed in Raman) into Jain as a way of determining whether to allow or deny incoming or outgoing packets (please see paragraphs [0053], [0054] of Raman). Therefore, implementing these components (i.e. firewall engine and service virtual machine) 
As per claim 11:
Jain teaches a non-transitory machine readable medium storing a program for execution by at least one processing unit of a host computer  (see Figure 21, paragraphs [0142], [0144], the host system 2100 comprise of storage medium for storing instructions and executed by processing unit(s) 2110) and for performing services for data messages associated with a machine executing on the host computer (see Figure 6, paragraphs [0004]-[0006] the host comprise of VMs/SCNs for exchanging messages with other VMs/DCNs), the program comprising sets of instructions for:
configuring a first distributed forwarding element (DFE) to forward data messages sent by the machine based on network addresses specified by the machine (see paragraph [0006], discloses inserting load balancers along the egress path between the VMs and the software forwarding element (SFE). The load balancers intercept message data intended for the SFE and performs further processing by mapping the virtual address of the data message with a DCN VM’s physical address that is stored in its rule storage 440, see paragraph [0039]. Note: Examiner is construing said load balancer as the first DFE);
each DFE implemented by at least one software forwarding element executing (SFE) on the host computer (see paragraphs [0040], [0051]-[0053], the SFE is a software forwarding element for forwarding the received message to the addressed DCN. Similarly, “the load balancer is another software module that executes on the same host”, please see paragraph [0005]) and at least one other SFE executing on at least one other host computer (see paragraph [0045], each of the hosts comprise of common software forwarding elements).
second distributed forwarding ending (DFE)) for forwarding incoming/outgoing to/from the respective virtual machines (VMs) 605 (please see paragraphs [0039], [0040] for example) but does not clearly teach 
and configuring a second DFE to forward data messages sent by the machine to a set of one or more service nodes before the data messages are forwarded by the first DFE based on the network addresses specified by the machine.
Raman teaches and configuring a second DFE to forward data messages sent by the machine to a set of one or more service nodes before the data messages are forwarded by the first DFE based on the network addresses specified by the machine (see paragraphs [0045], [0052]-[0055], before ports 160 forward the packets received from guest VM 105 to the intended destination, the respective ports 160 calls out a firewall engine 115. From there, the packet attributes, i.e. IP address information are sent to the firewall engine 115 (construed as said second DFE). The firewall engine 115, in turn, forwards the packet attributes to the service VM 135 (i.e. construed as said one or more service nodes) for checking whether to allow/deny the packet. The VM 135 then returns the results to the respective ports 160 before allowing the packets to pass through please see paragraph [0056]).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the use of both the firewall engine and the service virtual machine (as disclosed in Raman) into Jain as a way of determining whether to allow or deny incoming or outgoing packets (please see paragraphs [0053], [0054] of Raman). Therefore, implementing these components (i.e. firewall engine and service virtual machine) .

3.	Claims 6, 8, 9, 16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain in view of Raman and further in view of Boutros (US PG Pub. No. 2019/0238363).
As per claim 6:
Jain in view of Raman teaches the method of claim 1 with the exception of:
wherein the second DFE defines a service forwarding plane for forwarding data messages to service nodes before the data messages are forwarded based on network addresses specified by the machine, while the first DFE defines a guest forwarding plane to forward the data messages based on network addresses specified by the machine.
	Boutros teaches wherein the second DFE defines a service forwarding plane for forwarding data messages to service nodes before the data messages are forwarded based on network addresses specified by the machine (see Figure 6, see paragraphs [0079], [0081], the software forwarding element 610 comprise of ports 660 for receiving traffic from GVM and forwarding to service engine 630. The service engine 630 performs check operations on the received data such as identifying IP addresses contained in the message), while the first DFE defines a guest forwarding plane to forward the data messages based on network addresses specified by the machine (see Figure 1, paragraph [0034], the host also comprise of GVM for setting path 180 from GVM to GVM 106 of another host. The GVM also inserts outer header in the packet by encapsulation. A tunnel is established between the GVMs).
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the use of guest virtual machines and associated service engine (as disclosed in Boutros) into both Jai and Raman as a way of setting 
As per claim 8:
Jain in view of Raman and further in view of Boutros teaches the method of claim 6.
Jain and Raman fail to wherein the first DFE has a port for receiving data messages from the machine, the second DFE does not have a port for receiving data messages from the machine, but has a particular port for receiving data messages from a particular port proxy that executes on the host computer to receive data messages sent by the machine and to forward the data messages to the particular port.
Boutros teaches wherein the first DFE has a port for receiving data messages from the machine (see Figure 6, GVMs 605 each comprise of VNIC 655 for interfacing ports 660 of software forwarding element 610), the second DFE does not have a port for receiving data messages from the machine, but has a particular port for receiving data messages from a particular port proxy that executes on the host computer to receive data messages sent by the machine and to forward the data messages to the particular port (see paragraph [0075], the SFE is defined to include port 665 (as said port proxy) that connects to the PNIC’s driver to send and received message to and from the PNIC. The SFE performs message processing operations to forward messages it received on one of its ports to another of its ports).
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the use of guest virtual machines and associated service engine (as disclosed in Boutros) into both Jain and Raman as a way of setting up tunnel between host machines (please see paragraph [0032] of Boutros). Therefore, by 
As per claim 9:
Jain in view of Raman and further in view of Boutros teaches the method of claim 8.
Jain does not clearly teach wherein the port proxy serves as an interface between a plurality of machines executing on the host computer and the second DFE.
Boutros teaches wherein the port proxy serves as an interface between a plurality of machines executing on the host computer and the second DFE (see Figure 6, paragraphs [0075], [0079], messages are exchanged between the SFE 610 on the current VM 600 and the destination VMs via the ports 660, and 665 and therefore the ports serves as an interface between VMs).
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the use of guest virtual machines and associated service engine (as disclosed in Boutros) into both Jain and Raman as a way of setting up tunnel between host machines (please see paragraph [0032] of Boutros). Therefore, by implementing such virtual machine within a host computer, specific paths are established based on the flow address (please see paragraph [0003] of Boutros).
	Claim 16 is rejected in the same scope as claim 6.
	Claim 18 is rejected in the same scope as claim 8.
	Claim 19 is rejected in the same scope as claim 9.

Allowable Subject Matter
4.	Claims 2-5, 7, 10, 12-15, 17 and 20 are allowed.

“	configuring a first distributed forwarding element (DFE) to forward data messages sent by the machine based on network addresses specified by the machine, wherein the first DFE (i) defines a guest forwarding plane to forward the data messages based on network addresses specified by the machine and (ii) comprises ports for receiving data messages from and supplying data messages to guest machines that are connected with the forwarding plane;
and configuring a second DFE to forward data messages sent by the machine to a set of one or more service nodes before the data messages are forwarded by the first DFE based on the network addresses specified by the machine, wherein the second DFE (i) defines a service forwarding plane for forwarding data messages to service nodes before the data messages are forwarded based on network addresses specified by the machine and (ii) comprises ports for supplying data messages to and receiving data messages from service machines that are connected to the service plane,
wherein each DFE is implemented by at least one software forwarding element executing (SFE) on the host computer and at least one other SFE executing on at least one other host computer ”
Therefore, the above limitation(s) in combination with the remaining limitation(s) of claim 7 (same is true for claim 17) are not taught nor suggested by the prior art(s) of record. The respective dependent claims are allowed for the same reason(s) as mentioned above for claim 7.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE AKWASI MENSAH whose telephone number is (571)270-7183.  The examiner can normally be reached on Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


PRINCE AKWASI. MENSAH
Examiner
Art Unit 2474



/PRINCE A MENSAH/            Examiner, Art Unit 2474                                                                                                                                                                                            

/HABTE MERED/            Primary Examiner, Art Unit 2474